Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being obvious over Tamari et al., U.S. 8,996,234 in view of Huang et al, U.S. 2010/0025144.
On claim 1, Tamari cites except as indicated:
A vehicle driving support device comprising a control unit (figure 1 and col. 2, lines 63-66, computer 104) that issues an alert to notify a driver of a vehicle that there is a possibility of occurrence of a situation in which the vehicle is not able to travel along a lane (col. 8, lines 46-55 discloses an unsafe shift in lanes profile which comprises a vehicle lateral acceleration exceeding a threshold and the vehicle speed above a value), wherein the control unit is configured to issue the alert when an alert condition that a rate of increase in a lateral acceleration of the vehicle is equal to or larger than a predetermined rate of increase is satisfied (see above).
Regarding the excepted:
“issues an alert to notify a driver of a vehicle,” and “wherein the control unit is configured to issue the alert when an alert condition...” Tamari, col. 8, lines 35-40 and figure 5 discloses an embodiment in which driving data 502 is received from the system to determine if a drive event 504 has occurred, the drive event including the cited violations to include excessive speed events and the like. The driving data is used to amend a driver’s profile. No “alerts” are provided to the driver.
In the similar art of driver monitoring, Huang, discloses in [0035] an embodiment to alert the driver of his unresponsiveness or drowsiness. 
It would have been obvious at the time the claimed invention was filed to include into Tamari the embodiment disclosed in Huang wherein if a driver exhibits the cited lateral driving issues called out in Tamari, Huang’s warning system apprises the driver of these violations. One of ordinary skill in the art would have substituted Huang’s feature of warning the driver who carried out the driving violations disclosed in Tamari and the results of the substitution would produce an embodiment warning and suggestion to discontinue the violation. 
On claim 2, Tamari cites except: 
The vehicle driving support device according to claim 1, wherein the control unit is configured to set a level of the alert to be lower when a steering wheel operation by the driver is detected than when the steering wheel operation by the driver is not detected. 
In the rejection of claim 1, Tamari and Huang discloses a driver inattentive alarm means for giving an alarm indicating driver drowsiness. 
However, there isn’t a control unit is configured to set a level of the alert to be lower when a steering wheel operation by the driver is detected than when the steering wheel operation by the driver is not detected. 
In the same art of driver inattentiveness, Huang, [0035-39] and figure’s 10 and 11 discloses an embodiment that takes into consideration a driver’s responsiveness to driving as measured in the detected amount of driver’s engaging of the steering wheel. In one instance the driver [0037] is determined to be in a drowsy and inattentive state and fails to engage the steering wheel responsive to a determination the vehicle is drifting out of the lane. In another instance, the driver is determined to be attentive when the driver actively engages the steering wheel. Between these two states, the system varies the steering ratio of the steering system to accommodate the two different driver states.
It would have been obvious at the time the claimed invention was filed to modify Tamari and Huang’s embodiment using Huang’s additional embodiment to realize a system in which two different notification settings are provided depending on the attention state of the driver. One of ordinary skill in the art would have included such a feature to lessen “alarm fatigue.” 
On claim 3, Tamari and Huang cites: 
The vehicle driving support device according to claim 1, wherein the alert condition includes a condition that a steering wheel operation by the driver is not detected. See the rejection of claim 2 which claims the same subject matter as claim 3 and is rejected for the same reasons. 
On claim 4, Tamari and Huang discloses: 
The vehicle driving support device according to claim 1, wherein the alert condition includes a condition that the lateral acceleration is equal to or larger than a predetermined lateral acceleration. See the rejection of claim 1 which discloses the rejection of claim 4 and is rejected for the same reasons. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683